Title: Queries on Louisiana: Editorial Note
From: 
To: 


            EDITORIAL NOTE
            The news that had arrived on the evening of 3 July, of the cession of Louisiana to the United States, confirmed for the Jefferson Administration the correctness of its pacific approach to the crisis in the West. Much uncertainty remained, however, on just what the acquisition would entail. The exact boundaries of the vast territory, a very different expanse than that initially sought by the administration, were then unknown (Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 35 vols., Sec. of State Ser., 1986- , 9 vols., Pres. Ser., 1984- , 7 vols., Ret. Ser., 2009- , 2 vols., 4:364–78). If possible, a census of the population in the different areas of the province was needed. Most important perhaps, the administration would have to resolve how the United States was to incorporate a territory that had been governed by an entirely different political, legal, and economic regime. Gaining some understanding of the rules and norms under which citizens of Louisiana lived and of the ways they made a living would help the administration and Congress begin the difficult process of incorporation.
            
            At some point during the next six days, Jefferson compiled a list of queries on Lousiana (see Document I, below). By 9 July, he had completed a list in his own hand and had his secretary, Lewis Harvie, execute at least three transcripts. The pristine quality of Jefferson’s own copy suggests that it may have been a fair copy developed from earlier drafts, but if so, no such drafts have been found. Jefferson’s questions involved such subjects as the geography and population of the land mass, its administrative divisions, the province’s officers and the method of their appointment, sources of revenue for the government, land tenure, the status of religion, legal codes, and agriculture. On the 9th, he forwarded the queries to Albert Gallatin, asking for Gallatin’s input but also implying that he considered them ready to be sent to William C. C. Claiborne, governor of the Mississippi Territory; Daniel Clark, the American consul at New Orleans; and Jefferson’s Natchez correspondent William Dunbar. Presumably, the three transcripts in Harvie’s hand were intended for this purpose.
            As he explained in his response that day, Gallatin had already been working on a set of questions to be included in “an official letter to Mr Clarke on the subject of Louisiana.” Gallatin’s queries (see Document II), which focused largely on aspects of Louisiana’s economy and revenue system, were far more detailed than Jefferson’s. On 11 July, the secretary of the Treasury indicated in a letter to Jefferson that he would call on the president the following day, when they could discuss the subject. There is no indication that Gallatin sent Jefferson his list before this conference, although that is possible. Either before or during the meeting, Gallatin appears to have added some items to his initial list that he based on Jefferson’s queries. He inserted three at the head of the document that, judging from the numbers he assigned to them, he considered analogous to Jefferson’s second, fourth, and fifth through seventh queries, respectively. At the bottom of his list, Gallatin added a short question on tithes, which he connected to Jefferson’s eighth on the status of clergy and the church. He numbered the two following items, the first on population and the second on feudal rights, “9” and “10” respectively, to connect them to similar queries from Jefferson’s list. Below the last of these queries, which spilled onto a new page, Gallatin added six more dealing with judicial and educational issues. He did not number these, and he may have added them at a later time, possibly during his conference with Jefferson.
            At this stage, the documents entered a phase of direct collaboration between Jefferson and Gallatin, with Jefferson taking charge of overhauling his original list (see Document III), emending Gallatin’s list, and combining the two emended lists into a single document. It is uncertain whether the president made changes during their meeting on the 12th or if they agreed on a general course of action, with Jefferson developing the comprehensive list on his own at a later time. There is nothing to suggest that James Madison had any involvement in developing the list, but given the leading role he took in the incorporation of Louisiana, his participation cannot be ruled out. Nor do other members of the cabinet seem to have contributed to the effort.
            Jefferson made several changes to Gallatin’s queries, interlining details he considered necessary and canceling some questions entirely. Most notably, he canceled the queries that Gallatin had added in response to his original list, while shifting some but not all of the information contained in these queries to other areas of the comprehensive list. Jefferson also significantly revised his original list. Taking a transcript that was in Harvie’s hand, perhaps the one he had forwarded to Gallatin on the 9th, he interlined some new questions of his own or that had been part of Gallatin’s list, while canceling some other queries (see Document III). Two of the interlined queries, for example, solicited more detailed geographical information than that solicited in the first query of the original draft. In another instance, Jefferson interlined verbatim Gallatin’s question about feudal rights. In the end, the 17 queries in Jefferson’s original list became 16 queries, five of which were either new or imported from Gallatin’s list.
            In compiling and reorganizing the final list of queries, Jefferson adopted a numbering system, which displaced the strategy that Gallatin had pursued in his list. Beginning with the 16 queries in the revision of the transcript discussed in the previous paragraph, Jefferson continued to the third and last page of Gallatin’s list. The six queries that Gallatin had added there, possibly at Jefferson’s behest, became numbers 17 through 22, after which Jefferson added four of his own, three of which he had shifted from his original list. He next turned to the first two pages of Gallatin’s list, there adding numbers 27 through 43. Gallatin had organized his list thematically, using braces to group sets of queries and labeling each group with a word in the left-hand margin. The word “debt,” for example, had denoted the items that Jefferson numbered 35 through 37. To avoid confusion and to ensure that his preferred method of organization would be obvious, Jefferson canceled all of Gallatin’s marginalia.
            No fair copy of the expanded and reorganized list in Jefferson’s hand has been found. The president most likely explained all the changes to Lewis Harvie, who then wrote up at least three copies, based exactly on the heavily emended drafts. A press copy in Harvie’s hand of the final 43 queries is the only version that has been found (Document IV), but it is clear that Jefferson enclosed these same queries in the letters he sent on 17 July to Claiborne, Clark, and Dunbar (see William C. C. Claiborne to TJ, 24 Aug. 1803).
          